Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed.
 	Chou 2006/0038762, FIG. 11, discloses a pixel circuit of this invention operating in the linear region of the drive transistor 1101. In a preferred operation, the two p-channel transistors 1103 and 1102 are turned on by applying a voltage low on a scan-power electrode. This allows a data current to be directed to the voltage source VREF via transistor 1101, 1102, and 1103. Both transistors 1101 and 1102 are thus in their linear operating regions since V.sub.DS is less than V.sub.GS for both transistors. The voltage at the gate of 1101, which is the voltage to be stored at the capacitor 1104, is transferred from the drain of 1101 via 1102. If a shift in threshold voltage causes 1101 to have a higher V.sub.T, the voltage at the drain of 1101 is also shifted higher; this moves the V.sub.GS of 1101 higher, and partially offset the V.sub.T variation. In a drive period, the voltage of the scan-power electrode is set high, turning off both transistors 1102 and 1103, and isolating capacitor 1104. The circuit of FIG. 11 thus comprises two alternating conducting channels, a first conducting channel from data electrode to VREF, a second conducting channel from scan-power electrode to VREF via the light emitting element 1105, one of which is enabled while the other is inhibited by the scan-power electrode carrying a scan signal or a drive signal.
	Lee US 20160071614, FIG. 4, it can be seen that the 4-phase clocks circulating while phase-shifting at intervals of a 1H period in the order of CLK(n), CLK(n+1), CLK(n+2) and CLK(n−1) during a forward scan are varied in phase during a backward scan illustrated in FIG. 4, to circulate while phase-shifting at intervals of a 1H period in the order of CLK(n−1), CLK(n+2), CLK(n+1) and CLK(n). In the period t1-t2, the second TFT T2 turns on under control of the n+1-th clock CLK(n+1) 
None of the references cited in record disclose or suggest a light emitting scanning drive unit, wherein the light emitting scanning drive unit is configured to output a light emitting scanning signal, and comprises: a pull-up control unit, configured to receive a first clock signal, and transmit a high-level reference voltage to a pull-up node according to the first clock signal in one scanning cycle so .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623